*142Opinion on Petition to Rehear.
Gailor, Justice.
 Petition to rehear has been filed which complains of certain statements of fact in onr former opinion : (1) It is insisted that petitioner’s head was crushed by a tractor, and not as we stated, by a track. This is a workmen’s compensation case and it is immaterial whether the machine was a tractor or a track since petitioner was using the machine in the course of his employment. (2) We stated that the driveway upon which petitioner was working at the time of his accident, was necessary, as affording means of ingress and egress to the Bottling Plant. In the petition • to rehear, it is insisted that the driveway was not “necessary,” but “would make it more convenient in that while one truck was being loaded at the south end of the building, the other truck or trucks would drive around to the rear of the building and park. ’ ’ Prom this statement it is clear beyond peradventure, that the purpose for which the driveway was being built, was to afford ingress and egress to the Bottling Plant. It is immaterial whether the driveway was necessary or merely an additional facility so long as the petitioner’s work on it was an incident of his general employment at the Bottling Plant for the benefit of the employer in the business which was the basis of the employment, and not a separate and distinct enterprise. U. S. Rubber Products Co. v. Cannon, 172 Tenn. 665, 113 S. W. (2d) 1184.
The rest of the petition to rehear is reargument merely, and fails to comply with our Rule 32, 185 Tenn.
Petition denied.
All concur.